Citation Nr: 1608100	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-35 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service connected anxiety disorder, not otherwise specified (claimed as depression).

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1971.  This matter come before the Board of Veterans' Appeals (Board) on appeal from November 2008 and February 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2013, the Veteran testified regarding his appeal for service connection for bilateral hearing loss before the undersigned Veterans Law Judge at a Travel Board hearing in Montgomery, Alabama.  A transcript of that hearing is in the claims file.  These claims were previously before the Board in July 2013 and remanded for additional development.

In the Veteran's February 2016 Written Brief Presentation, his representative requested a video conference hearing.  For each issue, the Veteran is entitled to only one hearing before the Board.  The Veteran's hearing on the issue of service connection for bilateral hearing loss was conducted in May 2013; therefore he is not entitled to an additional hearing on this issue.  See 38 C.F.R. §§ 20.700(a), 20.1507(b)(1).  However, as discussed in the remand below, the Veteran is entitled to a hearing in regard to the issues of service connection for erectile dysfunction, and tinnitus, as he has not had a hearing on these issues.

The issues of entitlement to service connection for erectile dysfunction and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability of the right ear as defined by VA regulations.

2.  Left ear hearing loss has not been linked by competent, probative evidence to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, an August 2008 letter, sent prior to the initial unfavorable decision issued in November 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claims and establish disability ratings and effective dates.  The same letters advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, VA treatment records, and private treatment records.  VA examinations were conducted in August 2008 and September 2013.

In July 2013, the Board remanded the Veteran's claims in order to obtain a VA examination and reports of audiological testing from Champion Paper Mill (presently doing business as International Paper Mill) in January 1971.  A VA examination was conducted in September 2013.  The Appeals Management Center sent August 14, 2013 and October 2, 2013 letters requesting authorization to obtain the Veteran's audiology testing from the paper mill.  To date, the Veteran has not responded to this request.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  To the extent possible, VA has attempted to assist the Veteran.  Accordingly, no further attempts to assist are warranted.  See Olson v. Principi, 3 Vet. App. 480 (1992).  The Board finds there was substantial compliance with the Board's July 2013 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2015), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearings, the VLJ asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the VLJ hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection Claims

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran seeks service connection for left and right ear hearing loss, which he says is related to excessive noise exposure during his Vietnam War service on the U.S.S. SHANGRI-LA CVS-38.  During his Board hearing, the Veteran testified that he worked in or around the ship's engine room and was exposed to noise when one of the generators he was responsible for exploded.  He testified that he had hearing loss during service; and that audiology tests done by his former civilian employer dating back to the 1970s showed left ear hearing loss.

A 1969 pre-induction examination found hearing thresholds of 0 decibels at all frequencies, but testing during the December 1970 separation examination found as follows:

Hertz
500
1000
2000
3000
4000
Right ear
10
5
0
0
5
Left ear
35
50
40
35
35

The defects portion of this report contains the remarks "hearing loss lt [left] ear/ncd [not considered disqualifying]."  Service treatment records also showed left ear earache with a diagnosis of acute severe otitis media in June and July of 1970 and a complaint of nasal congestion in December 1970.

The evidence of record includes a report of an audiogram done by the Veteran's post-service civilian employer in July 1975, which found hearing thresholds of 10, 0, 0, 30, and 25 for the left ear, and 10, 5, 5, 10, 5 for the right ear from 500 to 4000 Hertz, respectively.  Accordingly, the audiogram did not indicate hearing loss for VA purposes of the right or left ear.

Testing by a private provider in July 2008 found hearing within normal limits, bilaterally, except at 3000 to 4000 Hertz and discrimination among spoken words good bilaterally.  Due to the format of the audiogram report, it is unclear whether the Veteran had hearing loss for VA purposes in the right or the left ear in July 2008.

In correspondence dated in December 2008 the Veteran's sibling wrote that she had had to speak loudly to the Veteran on his return from service.

At the Veteran's August 2008 VA examination, his audiogram showed pure tone thresholds in decibels as follows:

Hertz
500
1000
2000
3000
4000
Right ear
5
15
15
35
30
Left ear
5
10
15
40
35
Speech discrimination was 100 percent bilaterally.  

At the Veteran's September 2013 VA examination, his audiogram showed pure tone thresholds in decibels as follows:

Hertz
500
1000
2000
3000
4000
Right ear
5
5
15
30
30
Left ear
0
5
15
40
40

Speech discrimination was 100 percent bilaterally.  

A.  Right Ear

As shown above, the August 2008 and September 2013 VA examinations did not show hearing loss for VA purposes in the right ear based upon puretone thresholds and speech discrimination scores.  

In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Id.; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).   

The Board notes that the Veteran is competent to report a history of in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, a review of the record shows no diagnosis of right ear hearing loss, aside from the Veteran's lay statements.  Hearing loss disability for VA purposes is not a simple medical condition capable of lay observation or diagnosis, and neither the Veteran nor his sister are shown to be qualified through specialized education, training, or experience to diagnose hearing loss disability.  Under these circumstances, a basis upon which to establish service connection has not been presented and the appeal must be denied.  

B.  Left Ear

The Veteran has a current diagnosis of left ear hearing loss for VA purposes.  The August 2008 and September 2013 VA examiners determined the Veteran's hearing loss noted at service separation was temporary; due to an earlier ear infection/congestion and current left ear hearing loss was less likely as not related to military noise exposure.

Although the Board has considered the lay statements of the Veteran and his sister, they do not have medical expertise, and therefore are not competent to give probative opinions concerning the etiology of the Veteran's hearing loss.  Therefore, any such assertions of a medical link with service are not probative.  

No probative evidence links any current left ear hearing loss to service, and the most probative evidence on the question, the VA examiner's opinions, are specifically adverse to the claim.  Under these circumstances, a basis upon which to establish service connection has not been presented and the appeal must be denied.  


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.


REMAND

The Veteran requested a videoconference hearing on the issues of service connection for erectile dysfunction and tinnitus on his VA Form 9 which was received at the RO in September 2015.  To ensure full compliance with due process requirements, a remand is required to schedule the Veteran for a video conference hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video conference hearing at the RO nearest the Veteran's residence, in accordance with applicable procedures. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


